DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 16 July 2020 has been accepted and entered.
Drawings
The replacement drawings were received on 16 July 2020.  These drawings are accepted and entered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” 
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 2 is objected to because of the following informalities:  The last line of claim 2 appears to include a typographical issue, reading “an X-ray source or a [square]-ray source”. It appears that the missing symbol should be a gamma.  Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
Claim 2 would be allowable for reasons of dependency if the above objection were to be corrected.
The following is a statement of reasons for the indication of allowable subject matter:  
Wang (US 2007/0184556 A1) discloses a method for real-time online monitoring of coal consumption (par. [0058]), wherein coal consumption is calculated using measurements of volatile content (par. [0222-0223]), moisture, and ash content (par. [0223]).
With respect to claim 1, Wang does not appear to disclose the claimed arrangement including a solid particle equivalent atomic number measuring device, a gas-solid two-phase flow rate measuring device, an ash content measuring device, a volatile content measuring device, and a moisture content measuring device, arranged and functioning as claimed.
Claims 3-9 are allowable for reasons of dependency.
Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        8 March 2022